     Case 3:18-cr-04219-LAB Document 62 Filed 09/02/20 PageID.696 Page 1 of 4




1
2
3
4
5
6
7
8
9
                          UNITED STATES DISTRICT COURT
10
11                      SOUTHERN DISTRICT OF CALIFORNIA
12     UNITED STATES OF AMERICA,                  CASE NO. 18cr4219-LAB
13                                  Plaintiff,
                                                  ORDER DENYING MOTION FOR
14
                        vs.                       REDUCTION OF SENTENCE
15                                                [Dkt. 59]
       ROBERT THOMAS WELSH,
16
                                 Defendant.
17
18
            In 2019 Robert Thomas Welsh pleaded guilty to possessing a machine
19
20
      gun in violation of 18 U.S.C. §§ 922(o) and 924(a)(2); possessing a firearm

21    with no serial number in violation of 18 U.S.C. §§ 922(k) and 924(a)(1)(B);
22    conspiracy to distribute marijuana, in violation of 21 U.S.C. §§ 846 and
23    841(a)(1), and possessing a firearm in furtherance of a drug trafficking crime
24
      in violation of 18 U.S.C. § 924(c)(A)(i). The last offense carried a mandatory
25
      minimum sentence of 60 months that had to be imposed consecutively to any
26
27
      other sentence. The Court imposed a total custodial sentence of 90 months.

28    Welsh, who is scheduled to be released from Bureau of Prisons (“BOP”)


                                            -1-
     Case 3:18-cr-04219-LAB Document 62 Filed 09/02/20 PageID.697 Page 2 of 4




1     custody in February 2025, moves for a reduction of sentence under 18 U.S.C.
2
      § 3582(c)(1)(A). He urges the Court to permit him to serve the balance of his
3
      custodial sentence in home confinement, principally because he is
4
      immunocompromised.
5
6           Under 18 U.S.C. § 3582(c)(1)(A), a court may under certain

7     circumstances grant a defendant’s motion to modify his term of imprisonment.
8     The defendant must first petition the BOP to file the motion on his behalf. A
9     court may not grant the motion unless the defendant fully exhausts his
10
      administrative rights with BOP. Assuming the exhaustion requirement is met,
11
      a Court may then use its discretion to modify or reduce the defendant’s term of
12
13    imprisonment after reconsidering the factors set forth in 18 U.S.C. § 3553(a).

14    The Court must conclude that “extraordinary and compelling reasons” warrant
15    the reduction. United States v. Holden, 2020 WL 1673440, at *3 (D. Or. 2020)
16
            Welsh maintains he has satisfied the exhaustion requirement because
17
      on April 20, 2020 his wife sent an email to the BOP facility where he is housed
18
      identifying his immunocompromised status. The BOP confirmed receipt of Mrs.
19
20    Welsh’s email on April 11, 2020 (ECF 59-1, p. 19). The Government argues

21    that the email cannot be construed as a request for compassionate release or
22    reduction in sentence because neither of those phrases are mentioned in the
23    email. However, Mrs. Welsh’s letter does mention “home confinement” and
24
      provides reasons that Welsh’s sentence should be modified. Fairly construed,
25
      the email is a request for compassionate release. The Court finds Welsh has
26
27    met the exhaustion requirement.

28



                                           -2-
     Case 3:18-cr-04219-LAB Document 62 Filed 09/02/20 PageID.698 Page 3 of 4




1           On the merits,1 the Court finds the § 3553(a) factors continue to support
2
      the imposition of Welsh’s original sentence. Welsh’s offenses—possessing a
3
      machine gun and a gun with no serial number, conspiracy to distribute
4
      marijuana, and possessing a firearm during a drug trafficking crime—are
5
6     unquestionably serious. As part of his plea, Welsh admitted that he was

7     involved in trafficking firearms and that he acted as a distributor of marijuana.
8     Welsh has served approximately 1 year of the 7-year sentence the Court
9     imposed–only a fraction of the original sentence. Reweighing the § 3553(a)
10
      factors, the Court finds that they support Welsh’s continued confinement–
11
      especially the need for a deterrence under § 3553(a)(2)(B).
12
13          The Court finds that Welsh hasn’t demonstrated “extraordinary and

14    compelling reasons” to warrant modification of his sentence. True, he
15    underwent surgery to remove his spleen in 2001, but that was 19 years ago
16
17
      1
        A question remains in this case, but it is not dispositive: Whether district courts
18    have authority to grant a sentence reduction under § 3582(c)(1)(A) where the
19    defendant’s original sentence was based on a mandatory minimum. This is
      open to question. Some district courts in other circuits have found that the
20    imposition of a mandatory minimum sentence doesn’t deprive the court of the
21    authority to later grant compassionate relief, see, e.g., United States v. Bess,
      2020 WL 1940809 (W.D.N.Y. 2020) (granting a § 3582(c)(1)(A) motion and
22
      finding “no indication in the text of section 3582(c)(1)(A) that courts are limited
23    to offering compassionate release only to those inmates who have satisfied
      their statutory-minimum terms of incarceration”). The Ninth Circuit hasn’t
24
      addressed this issue, and this Court isn’t sold on the notion that the out-of-
25    circuit authority is correct. Compare Koons v. United States, 584 U.S.138 S.
26
      Ct. 1783, 1788 (2018) (sentence resulting from a statutory mandatory minimum
      was not based on the Guidelines and therefore ineligible for § 3582(c)(2)
27    sentence reductions.) But because the Court denies Welsh’s motion on the
28    merits, it doesn’t reach this issue.



                                             -3-
     Case 3:18-cr-04219-LAB Document 62 Filed 09/02/20 PageID.699 Page 4 of 4




1     when he was 16. Since then he has been healthy, and he is currently classified
2
      by the BOP as “Care Level 1”–a classification reserved for inmates younger
3
      than 70 years old who are in generally good health. Even if Welsh can
4
      technically be classified as immunocompromised, he is in such good health
5
6     that after testing positive for COVID-19 in May 2020, he reported only mild

7     symptoms over 5 days and he has since been asymptomatic. While the Court
8     accepts Welsh’s representations of his medical history, he has not shown that
9     FCI Lompoc lacks the ability to manage his health concerns during the
10
      remainder of his sentence.
11
            The Motion for early release is DENIED.
12
13          IT IS SO ORDERED.

14    Dated: September 2, 2020
15                                           HONORABLE LARRY ALAN BURNS
16                                           Chief United States District Judge

17
18
19
20
21
22
23
24
25
26
27
28



                                           -4-
